DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 and 3-19 are pending and the subject of this FINAL Office Action.  
Finally, claims 1 and 16 are amended to recite another conventional rack and pinion system for moving objects (“maneuvering a vertical support assembly coupled to the printing assembly by biasing a first block in opposite co-linear direction away from a second block that is coupled to a vertical support assembly for biasing in a lateral, horizontal direction rotating gear driven vertical teeth coupled to the first block against corresponding vertical teeth extending along a sidewall surface of a rail assembly mounted to a reinforced concrete foundation; concurrent with (h), moving either an outer or an inner row of rollers on the bottom of the vertical support assembly along an angle member of the rail assembly”).  Such a conventional technique to move items (e.g. gantries) is obvious.  Stated another way, the mere combination of conventional, familiar techniques is obvious.
Applicants argue that 
the cited references only shows one row of rollers on the bottom of its vertical frame capable of movement along a rail assembly (White -- ¶ 0060; Fig. 1). The importance of moving (resulting from rotating the gear driven teeth in a lateral biased direction against teeth on a sidewall surface of a rail) either an outer or inner row of rollers is dependent on the whereabouts of the rails relative to the foundation. Having the option of moving an inner row of rollers or an outer roll of rollers is beneficial depending on where the rails are with respect to the inner or outer rows, as well as the edge of the foundation on which the rails are mounted. No cited reference makes any mention of moving either an outer or an inner row of rollers along a rail assembly, or specifically along an angle member of the rail assembly

(Reply, pg. 9).  However, first, the claimed “vertical support assembly” does not require two different rows of rollers; rather, in the claimed method, only the option of “moving either an outer or an inner row of rollers.”  Second, even in the vertical support assembly comprised both a row of “outer rollers” and a row of “inner rollers,” yet it is unclear in what direction and in relation to what these rows of rollers are “inner” and “outer.”  Finally, merely having an option of using a rack and pinion technique with multiple rows of rollers, without more, is not novel or non-obvious.  Nothing in the claims requires any particular configuration of rows that is anything other than conventional (e.g. “inner” and “outer” rows of rollers encompasses different rows of rollers in prior art cited below), much less any particular non-obvious method of selecting the rows, or particular mechanical technique of moving the gantry system between the rows (e.g. novel or non-obvious rack and pinion, or roller rows linkage configuration).  Figure 6, upon which Applicants rely to explain the amended claims, only discloses a horizontal rack and pinion system 40 and 32 that drives a roller 67.

New Grounds of Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-19 are rejected under 35 U.S.C. § 103 as being unpatentable over MARTINEZ (US 2019/0105801), in view of WHITE (US 2017/0365365), BUSBEE (US20190039310) and MIRE (US20190134905), in further view of LANGFORD (US 20180009110) and KNOX (US 20190375156), in further view of GERDING (US 5938501), KR 101430908, KR 20170131043, and KR 0140394 Y1 and PAGANI (US20190316344).
As an initial matter, the Office notes that the number of references is a function of the conventional nature of the elements of the claimed invention.  In other words, the Office uses multiple references to demonstrate the routine use of familiar items for familiar purposes which is obvious.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar cement:water mix ratio techniques to familiar cement-based building structure print assemblies as suggested by MARTINEZ with a reasonable expectation of success.  
As to claim 1, MARTINEZ teaches a method of constructing a structure, the method comprising: (a) providing water to a mixing unit (paras. 0004, 0014, Figs. 1, 4); (b) providing dry ingredients of an extrudable building material to the mixing unit 108/110 (paras. 0004, 0014, Figs. 1, 4); (c) mixing the water and the dry ingredients within the mixing unit with an agitator (paras. 0018, 0024); (d) measuring a torque imparted to the agitator during (c) (paras. 0006-08, 0024, 0027, 0031-32, 0038); (e) determining that the torque measured in (d) is either above a first threshold or below a second threshold that is lower than the first threshold (paras. 0027-28, 0033-36); (f) doing one of: (f1) providing additional water to the mixing unit if the torque measured in (d) is determined to be above the first threshold (id.); or (f2) providing additional dry ingredients to the mixing unit if the torque measured in (d) is determined to be below the first threshold (id.); (g) providing the extrudable building material from the mixing unit to a printing assembly (id.).
As to claims 12 and 15, MARTINEZ teaches actuating pump and auger based on torque threshold (paras. 0008, 0018, 0024-25).
MARTINEZ does not explicitly teach the monitoring system attached to maneuvering print assembly around foundation and extruder; using a controller to measure torque and controlling water and cement input amounts based on the torque using water pump and dry material auger (claims 2 and 12), including automated control of claims 10-11 and 13-14; or supply tank and valve of claims 3-6 or 9; forming layers of claims 7-8. 
 MARTINEZ also does not explicitly teach maneuvering a vertical support assembly coupled to the printing assembly by biasing a first block in opposite co-linear direction away from a second block that is coupled to a vertical support assembly for biasing in a lateral, horizontal direction rotating gear driven vertical teeth coupled to the first block against corresponding vertical teeth extending along a sidewall surface of a rail assembly mounted to a reinforced concrete foundation; concurrent with (h), moving either an outer or an inner row of rollers on the bottom of the vertical support assembly along an angle member of the rail assembly.
	However, as to monitoring system attached to maneuvering print assembly around foundation and extruder, MARTINEZ explicitly suggests to do so.  Specifically, MARTINEZ describes that the monitoring system is part of a “printing assembly” (para. 0008, for example), and that known printing assemblies include print heads with extruders (paras. 0002-05).
	As to automated control, MARTINEZ explicitly suggests to do so: “In other embodiments, an automated system may introduce the components used to form the cement mixture into the mixing container 110 with little or no human intervention” (para. 0018).  See Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").  Thus, although the primary embodiment of MARTINEZ is a scoop and mix system for 3D additive manufacturing of
objects using a cementitious mixture using water:dry material monitoring system, yet a skilled artisan would have been motivated to apply this monitoring system to other familiar system for 3D additive manufacturing of objects using a cementitious mixture.
	As to supply tanks with exit/outlet valves, WHITE demonstrates that these are routinely used in the art to control release of materials based on feedback.  For example, WHITE teaches “a controller 30 may be operably connected to a valve manifold, or the like, so as to selectively control which concrete slurry mixture is to be deposited at specified locations of the attenuation structure 10” (para. 0053; see also para. 0058).  To this end, BUSBEE teaches 
	In addition, in some embodiments, one or more sensors may be present, e.g., within the nozzle or mixing chamber, within an outlet, within the substrate, or within sensing communication of the nozzle, mixing chamber, outlet, and/or substrate. Such sensors may be used to determine a property of the incoming fluids, the mixing process, and/or the exiting material (for example, the flowrate), e.g., qualitatively and/or quantitatively. In some cases, such information may be used to control the process, e.g., by controlling the flow of fluid into the nozzle or mixing chamber, the mixing speed (e.g., of an impeller), the flow exiting an outlet, the opening and closing of a valve at the outlet, or the like

(para. 0185).  Thus, a skilled additive manufacturing artisan would have been familiar with common control valves for supply tanks and mixing containers to control release of materials based on feedback from common mixing sensors such as torque sensor of MARTINEZ or other common sensors to measure supply tank amounts for extrusion.
	To the extent Applicants rely on the ability to modulate the valve opening and closing (Spec., para. 0084), this, too is familiar in the additive manufacturing art.  For example, MIRE teaches “dynamically variable valves for mixing and flow control” (para. 0078) which
includes a valve controller 803 for controlling a valve 804 that mechanically interfaces with the tubing 812. In some cases, the valve 804 can comprise an array of valves 804. Each of the valves 804 may be fully open, fully closed, or partially closed to govern the flow rate of the material, and therefore the mixing ratio for 3D printing. The valve controller 803 may be interfaced to the logic controller 808 and/or to the interface 809.

(para. 0075).  This increases efficiency by allowing mixing and regulating build materials during additive manufacturing (para. 0076).  Thus, a skilled artisan would have been motivated to use dynamically variable valves for mixing and flow control in order to efficiently and precisely modulate mixtures of additive manufacturing materials based on sensor feedback during additive manufacturing.
	WHITE (Fig. 1) also demonstrate common gantry building structure printers for concrete material buildings used to maneuver the printing assembly about a foundation and extrude extrudable building material from the printing assembly.  WHITE also teaches common 3D print building techniques using multiple layers (Figs. 1-5).  Thus, WHITE demonstrates familiar concrete building additive manufacturing device just like in the instant Figures.
	As to an automated controller configured to measure a torque imparted to the agitator by the extrudable building material, then add additional water to the mixing unit from the tank when the load is above a first threshold, or add additional dry ingredients to the mixing unit from the hopper when the load is below a second threshold, MARTINEZ teaches such a controller for cement-based additive manufacturing in order to maintain proper cement mixtures for extrusion.  Specifically, MARTINEZ sets out to address the following problems:
	Additive construction applies three-dimensional printing technology at a large scale, depositing construction material layer upon layer, to construct suitable buildings and structures in a faster and less labor-intensive way. Before and during the construction printing process, a cementitious mixture needs to be prepared. The cementitious mixture used in such applications has a very high and constrained standard compared to that of any other regular cementitious mix due to the specificity of the application.
	For example, viscosity of the cementitious mixture is one such parameter. The material properties of the cementitious mixture for three-dimensional printing cannot be too dry to flow and cannot be too wet to keep the shape or sustain the next layer. There may be other material properties that may need to be met as well. Besides that, the cementitious mixture may be highly influenced by the environment, such as ambient temperature, moisture, and the quality of raw mixing materials. However, a pre-determined ratio of specific components may not always result in the formation of the ideal cementitious mixture.
	Knowledgeable personnel may be required to be present during the mixing procedure to check the quality of the cementitious mixture. Sometimes, the personnel may need to add some components, such as sand or water, to improve the material properties of the cementitious mixture. This may be a laborious and time-consuming process which is susceptible to human errors. Further, the mixing procedure may rely on knowledge, domain expertise, and intuitiveness of the personnel, making it challenging for novice personnel to accurately perform such tasks

(paras. 0002-4).  To solve these problems, MARTINEZ teaches the following:
	The present disclosure relates to an inference system 300 (see FIG. 3) for real-time monitoring of the cementitious mixture being formed within the mixing container 110. In one example, the cementitious mixture may be a concrete mixture. The inference system 300 is an automated and intelligent system for monitoring a material suitability of the cementitious mixture as it is being mixed and formed. The material suitability includes predefined material properties of the cementitious mixture including stiffness, flowability, shear strength, cohesion, and slump of the cementitious mixture to ensure that the cementitious mixture being formed is consistent with the constrained requirements for three-dimensional printing applications and is five from material variations.
	[ . . . ]
	The inference system 300 also includes sensors associated with the auxiliary pump 310 associated with the mixing container 110. For example, the inference system 300 is configured to measure a supply side pressure to the pump 310. Since a volumetric displacement of the pump 310 is known, the system is configured to determine a motor torque output. Further, the system may include a Hall effect sensor associated with the impeller. This may be used by the system to determine the motor speed. A person of ordinary skill in the art will appreciate that other known methods may be used to determine the motor torque and the motor speed of the system without deviating from the scope of the present disclosure, for example, this data may be received from a small paddle wheel in a situation when speed or torque of the impeller cannot be directly measured.
	[ . . . ]
	The controller 312 determines the material suitability of the cementitious mixture in real-time based on the input parameters. A person of ordinary skill in the art will appreciate that the material requirements are constrained for cementitious mixtures used in additive manufacturing. Hence, if the material suitability determined by the system is not as expected, the controller 312 may additionally or optionally provide one or more corrective actions through which the operator may restore the material suitability of the cementitious mixture within acceptable limits. The controller 312 provides guidance on how to improve deficient mix conditions based on the evaluation of the material suitability of the cementitious mixture. The controller 312 identifies deficiencies in one or more of the input parameters and intelligently provides corrective actions to change the material suitability of the cementitious mixture. For example, if the controller 312 evaluates that the cementitious mixture is too wet, the controller 312 may appropriately suggest one or more corrective actions, such as, adding a dry component, for example sand, to the cementitious mixture and/or waiting for some time to elapse before proceeding with further mixing of the cementitious mixture

(paras. 0019, 0024 & 0033).  In fact, even though the technique is taught in the context of a scoop and mix additive manufacturing system, yet this technique is applicable to any other cement-based additive manufacturing such as gantry-based systems with water and cement powder storage containers: “[a]lternatively, any other known set-up having a mixing container that is suitable for the preparation of the cementitious mixture for additive manufacturing may be utilized without deviating from the scope of the present disclosure” (para. 0014).  In other words, MARTINEZ teaches to automate the mixing of cement in additive manufacturing devices such as gantry-based systems using torque sensors on the mixer shaft by taking corrective action to add powder or water when the measured torque is at, below or above a desired threshold.  This solves the efficiency and consistency problems of cement-based additive manufacturing.  
	MARTINEZ further suggests to alter mix ratios of water and cement dry materials (“corrective action”) based on torque feedback from the bucket mixer (paras. 0004, 0014, 0020-28, 0033-35).  Although the primary embodiment of MARTINEZ is corrective action based on suggestions from the mixing bucket monitoring system to a user, yet as explained above MARTINEZ suggests automation, and a skilled artisan would have been familiar with automation and all its benefits.  To this end, BUSBEE demonstrates embodiments of 3D printer mixers which use feedback from sensors to detect viscosity and other variables to adjust mix ratios of build materials using pumps and augers to move build materials into mixing devices (paras. 0061, 0189, Fig. 20).  BUSBEE also teaches regulating valves to regulate mix ratios of input build materials into the build material mixture as explained above.  In other words, the principle of automated control of input materials for build material mixtures using pumps and augers based on feedback from mixing sensors was a well-known technique at the time of filing.  Thus, a skilled artisan would have been motivated to apply the familiar automated mixing techniques of the prior art to the familiar torque sensor technique of MARTINEZ in order to automate cement mixing to create more efficient and consistent additive manufacturing of cement structures with a reasonable expectation of success.
	Finally, as to rack and pinion systems to move items such as a gantry (as disclosed in the instant specification), LNAFORD states that “Conventional motion systems including, but not limited to, timing belts, leadscrews, and rack and pinion mechanisms may be used” in 3D print systems to move gantries, stages, print heads, etc. (para. 0030; see also paras. 0033).  KNOX also teaches familiar, known options for moving gantry components such as rack and pinion (paras. 0057, 0061, 0062).  WHITE shows wheels moved along a rail attached to a foundation (Fig. 1).  This was a well-known option in the art.  A skilled artisan would have been motivated to adapt familiar rack and pinion moving techniques to the wheel and rail system of WHITE in order to move the gantry and its components.  In other words, moving components of a 3D print system using rack and pinion was a well-known option in the field routinely used in place of other movement techniques.
	To this end, one species of familiar rack and pinion movement technique was to use a horizontal gear/pinion driven against a rack to move a wheel of a rail.  For example, all of GERDING (Fig. 4), KR 101430908 (Figs. 1 & 4-5), KR 20170131043 (Figs. 4-6), and KR 0140394 Y1 (Figs. 1 & 3) demonstrate that the claimed rack and pinion technique was a very familiar rack and pinion option to an ordinarily skilled engineer to move items such as gantries.
	As to “an angle member of the rail assembly” used with v-notched wheels/rollers, this, too, was a very familiar design option (PAGANI, Fig. 11).
	In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar methods of measuring water:cementitious powder ratio such as torque sensors on mixer shafts to familiar gantry-based additive manufacturing of structures using concrete extrusion in order to maintain predetermined water:cementitious powder ratios for extrusion with a reasonable expectation of success. 
	 Even if claims 16-19 are amended to recite actual steps of building a “personal dwelling,” yet merely duplicating structures for efficiency purposes (e.g. track homes) is so common in the field of building 3D dwellings that this fails to recite anything other than the familiar application of familiar techniques to achieve familiar, expected results.  See e.g. Adele Peters, This House Can Be 3D-Printed For $4,000, Fast Company, avail at https://www.fastcompany.com/40538464/this-house-can-be-3d-printed-for-4000, 03/12/2018 (Image 1).

Prior Art
	The prior art cited in EP19917751 (IDS, 09/23/2022) is also pertinent to the conventional nature of the claimed cement mixing technique.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743